Citation Nr: 1621915	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  08-22 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to January 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Columbia, South Carolina,  Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Montgomery, Alabama, RO.  In March 2010, the case was remanded for additional development, to include obtaining Social Security Administration records, VA health treatment records, and medical opinion as to the cause of hepatitis C.  The case was most recently remanded in February 2015 to allow the RO to issue a supplemental statement of the case considering evidence received after the August 2012 supplemental statement of the case.


FINDING OF FACT

The competent and probative evidence is in relative equipoise as to whether the Veteran has hepatitis  C due to service.


CONCLUSION OF LAW

Service connection for hepatitis  C is warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, any such error would be harmless and, therefore, no further discussion is required.


Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999). 

Analysis

The Veteran is seeking entitlement to service connection for hepatitis  C.  He has asserted his belief that he contracted hepatitis  C when he cut his hands working on motor vehicles while stationed in Texas.  See July 2008 statement.  He also asserted, through his representative, that he was exposed to hepatitis  C while in service from an injection gun used to administer shots and/or from sexual activity, as supported by the diagnoses of venereal diseases in service.  See October 2008 statement.       

An essential element to a service connection claim is a current disability.  An October 2001 clinical treatment record notes "Hepatitis C ab +."  The May 2010 VA examination report notes an onset of hepatitis  C in 2002.  The diagnosis upon examination was hepatitis  C without evidence of liver failure.  As the Veteran currently has hepatitis  C, the Board finds the first element of service connection satisfied.

A second element in a claim for service connection is an in-service incurrence or aggravation of a disease or injury.  STRs are silent as to treatment for, or diagnosis of, hepatitis  C.  However, the STRs do reflect treatment for urethral discharge in April 1966, gonorrhea in November 1966, gonorrhea in June 1967, and gonorrhea in July 1967.  On January 1968 separation examination, the Veteran reported having had gonorrhea.  On May 2010 VA examination, the Veteran reported IV drug use and admitted to needle sharing in 1966.  He also reported sexual activity with a woman other than his girlfriend; he explained that he was diagnosed with gonorrhea around the same time.  Upon further questioning he reported having multiple sexual partners while stationed in Texas.

The Veteran also reported that while in service, he used to sell his blood to a blood bank to earn additional money to send to his wife and to purchase presents for his girlfriend.  See May 2010 VA examination report.  He reported selling his blood for two or three months before his plasma was refused without explanation in February 1967.  See June 2006 statement.  Those records are not associated with the file, and the Veteran's representative acknowledged it is unlikely that VA would be able to recover such more than 40 years later.  See September 2009 statement.  

VA guidance reflects that hepatitis  C is first often detected many years after transmission.  VA Training Letter 98-110 (November 30, 1998).  Further guidance reflects that hepatitis  C primarily is transmitted by contact with blood and blood products, with the highest prevalence correlated to repeated and direct percutaneous (through the skin) exposure. VA Fast Letter 04-13 (June 29, 2004).  The large majority of those with hepatitis C thus contract it by known modes of transmission such as intravenous/injection drug use with shared instruments and transfusion before screening of the blood supply began in 1992.  Id.  Reuse of needles for tattoos, piercings, and acupuncture also is a potential mode of transmission.  Id.  Other potential risk factors include intranasal cocaine use involving shared instruments, high risk sexual activity, sharing a toothbrush or razor, and accidental exposure to blood.  VA Training Letter 01-02 (April 17, 2001); VA Training Letter 98-110.

Based on the record, there is competent evidence that the Veteran engaged in activities identified as known risk factors for hepatitis  C while in service, specifically intravenous drug usage with shared needles and high risk sexual activity.  

A final element necessary to establish a claim for service connection is a link, or nexus, between the claimed in-service disease or injury and the present disability.  In this case, there are conflicting medical nexus opinions concerning the cause of the Veteran's hepatitis  C.  
            
On May 2010 VA examination, the physician interviewed the Veteran, conducted tests, and reviewed the claims file.  The examiner opined that it is at least as likely as not that the Veteran's hepatitis  C onset during service.  He explained that the Veteran had IV drug use and multiple sexual partners while in Texas, and therefore it is as least as likely as not that hepatitis  C onset during that time.    

In April 2011, the same examiner provided an addendum opinion.  He explained that the Veteran's lifestyle while in service, including IV drug use and multiple sexual partners, is sufficient evidence to contribute to the onset of hepatitis  C during service.  The examiner explained that the Veteran's military occupational specialty, working at the base motor pool, was not one that would have exposed him to blood borne pathogens.  He was therefore not in contact with blood at work, as a health care worker might be.  However, he explained that IV drug use and multiple sexual partners are more likely the higher risk in contracting the disease.  The examiner cited to the National Institute of Health website, which listed risk factors including: injecting street drugs or sharing needles with someone who has hepatitis  C; and, having unprotected sexual contact with a person who has hepatitis  C (the risk is higher for those who have many sex partners or who already have a sexually transmitted disease).  

In July 2011, the same examiner provided a second addendum opinion.  He explained that the official classification of hepatitis  C was postulated in the 1970s but not proven until 1989 and therefore, did not exist by name until then.  Hence, he explained, hepatitis  C would not be noted in the Veteran's STRs.  He again reiterated that the Veteran's behavior in service (IV drug use with shared needles and multiple sexual partners corroborated by multiple recurrences of urethritis due to gonococcic, and gonorrhea) at least as likely as not contributed to the onset of hepatitis  C during his time in service.  He referenced the Centers for Disease Control and Prevention (CDC) website pertaining to hepatitis  C and explained that hepatitis  C is "typically an insidious process, progressing, if at all, at a slow rate without symptoms or physical signs in the majority of patients during the first two decades after infection."  

In December 2011, a different physician reviewed the claims file and provided an opinion.  He opined that the Veteran's "current hepatitis  C is not due to the high risk sexual behavior.  It is most likely due to the IV drug abuse during and after the service."  As rationale for his opinion, the physician explained that the main cause of hepatitis  C is percutaneous exposure, and noted that "IV drug use is the culprit" in this case.  He further explained that "contracting Hepatitis C from high risk sexual activity is at least 10-100 fold less compared to IV drug use."  He cited to several medical journal articles in support.  

A disability incurred or aggravated during service as a result of the Veteran's own willful misconduct is not service-connectable.  38 C.F.R. § 3.301(c)(2). Willful misconduct is an act involving conscious, deliberate, or intentional wrongdoing with knowledge of or wanton and reckless disregard for the probable consequences. 38 C.F.R. § 3.1(n).  The residuals of venereal disease are not to be considered the result of willful misconduct.  38 C.F.R. § 3.301(c)(1).  Isolated and infrequent drug use is not willful misconduct, but progressive and frequent use to the point of addiction is willful misconduct.  38 C.F.R. § 3.301(c)(3).  Even if it did not constitute willful misconduct, a disability resulting from an injury or disease incurred or aggravated during service as a result of drug abuse is not service-connectable.  38 C.F.R. § 3.301(d).  

Here, the Board finds that the evidence is in equipoise as to whether or not the Veteran's hepatitis  C is at least as likely as not related to service.  In particular, the medical opinions are in equipoise as to the cause of transmission: drug use or sexual exposure.  The first physician opined that hepatitis  C onset during service due to IV drug use and unsafe sexual practices with multiple partners.  He was unable to narrow down the mode of transmission to one cause.  The second examiner opined that hepatitis  C is most likely due to IV drug use.  However, he did not eliminate unsafe sex as a cause; rather, he noted that it is less likely the cause.  In giving the benefit of the doubt to the Veteran, the Board finds that sexual exposure during service is the source of transmission of the Veteran's hepatitis C.  

In sum, the file contains a diagnosis of hepatitis  C, evidence of known risk factors in service, and competent medical opinion evidence that is in equipoise with regard to this claim.  Giving the benefit of the doubt to the Veteran, service connection for hepatitis  C is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hepatitis  C is granted.




____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


